31 So.3d 944 (2010)
Sidney LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-2376.
District Court of Appeal of Florida, First District.
April 7, 2010.
*945 Nancy A. Daniels, Public Defender, and Carl S. McGinnes, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Sidney Lewis ("Appellant") appeals his conviction and sentence for felony battery. He argues the trial court failed to conduct an adequate inquiry to determine whether his waiver of court-appointed counsel was knowing, voluntary, and intelligent, as required by Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). He also argues the court erred when it failed to renew the offer of counsel prior to sentencing. We find the trial court satisfied Faretta and therefore did not abuse its discretion by permitting Appellant to represent himself at trial. See Aguirre-Jarquin v. State, 9 So.3d 593, 602 (Fla. 2009). However, Florida Rule of Criminal Procedure 3.111(d)(5) required the court to inquire further or renew the offer of counsel at the sentencing phase. Failure to do so constitutes reversible error. Travis v. State, 969 So.2d 532, 533 (Fla. 1st DCA 2007).
Accordingly, we AFFIRM the conviction, VACATE the sentence, and REMAND for resentencing.
DAVIS, BENTON, and MARSTILLER, JJ., concur.